Citation Nr: 1302414	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  11-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1943 to June 1946 and subsequent periods of active duty for training.  He died in February 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the cause of the Veteran's death.  The appellant requested a Board hearing on her VA Form 9 submitted in February 2011, but later withdrew this request in March 2011.

The Board remanded this case for additional development in June 2012, specifically so that the RO could provide for a VA medical opinion addressing this claim and so that the appellant could have the opportunity to notify VA of additional relevant evidence.   The directives of the Board's remand have been substantially complied with and the case is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2006; the death certificate reflects that the immediate cause of the Veteran's death was cardiogenic shock due to (or as a consequence of) acute myocardial infarct.  

2.  At the time of the Veteran's death in February 2006, he was service-connected for malaria with a 0 percent rating that had been effective since September 10, 1947.  

3.  The medical evidence establishes that the cardiogenic shock due to (or as a consequence of) acute myocardial infarct that caused or contributed to the death of the Veteran was not incurred in service, and establishes that his service-connected disability, or treatment thereof, did not cause, contribute to, or accelerate death. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.310, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), imposes obligations on the VA in terms of its duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120. 

VCAA notice requirements apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a (Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

Here, the RO sent the appellant a letter dated in May 2009 that addressed the evidence necessary to substantiate a service connection claim for the cause of the Veteran's death.  However, the letter, in error, noted that the Veteran was service-connected for a skin condition during his lifetime, rather than malaria.  Subsequent statements from the appellant's representative in December 2011 and April 2012, however, note that the Veteran was service-connected for malaria with a 0 percent rating at the time of his death.  See December 2011 Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646); and April 2012 Appellant's Brief.  The appellant's representative is presumed to have basic knowledge of the applicable criteria for the appellant's claim and to have communicated this information to the claimant. See Overton v. Nicholson, 20 Vet. App. 427, 438- 439.  As the record demonstrates that the appellant had actual knowledge of the disability the Veteran was service-connected for during his lifetime, the appellant is not shown to be prejudiced by the deficiency in the May 2009 notice letter.  She also has had a meaningful opportunity to participate in the development of her claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records and providing an opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service treatment records are associated with the claims file, as are VA examination and treatment records.  The Board remanded this case in June 2012 to give the appellant the opportunity to submit information concerning the Veteran's hospitalization and treatment up to the time of his death.  However, the appellant did not respond to the RO's June 2012 letter.  The appellant has also not indicated any intention to provide additional evidence in support of her claim, and has not requested that VA assist her in obtaining any other evidence.  The Board also remanded the matter for a medical opinion concerning any relationship between the Veteran's cause of death and his service-connected disability, which was provided in June 2012 with a supporting rationale.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Entitlement to Service Connection for Cause of Death

The Board has first considered whether the evidence of record supports the conclusion that the Veteran's service-connected malaria caused or contributed to the cause of death, or that a condition that caused or contributed to the Veteran's death had its onset in service. 

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability. 38 U.S.C.A. § 1310  (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

If the disorder is a chronic disease, service connection may be granted if it becomes manifest to a degree of 10 percent within the presumptive period; the presumptive period for cardiovascular disease is one year. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). 

None of the Veteran's service treatment records discloses any reference to a heart disorder or specifically, acute myocardial infarct and/or cardiogenic shock.  Reports of Medical History dated in May 1946, and again in August 1948 and November 1948 associated with a period of active duty for training, show normal heart examinations.  A February 1951 extended active duty examination also shows a normal heart clinical evaluation. 

At the time of the Veteran's death in February 2006, he was service-connected for malaria with a 0 percent rating that had been in effect since September 10, 1947.  The service treatment records show the Veteran complained of fever, headaches, and chills in January 1946 and was diagnosed with malaria.  After his military service, the Veteran was initially awarded a 10 percent disability rating for malaria in June 1946, but this rating was later decreased to a 0 percent rating, effective September 10, 1947, on the basis that there was no medical evidence showing that his malaria had persisted.  There is no further medical evidence in the file up until the Veteran's death certificate.

The record reflects that the Veteran was 83 years old when he died in February 2006.  A death certificate dated in February 2006 indicates that the Veteran died of cardiogenic shock due to acute myocardial infarction.  There is no medical evidence indicating that the Veteran had a heart disorder that was present in service or manifest within a period of one year thereafter.  Although the appellant has pursued a claim that such condition had its onset in service or that it was somehow related to the Veteran's service-connected malaria based on aggravation, she herself has not specifically alleged that these conditions were present in service or within one year of service.  Moreover, a medical opinion was provided in June 2012 that it was not at least as likely as not that the Veteran's service-connected malaria contributed substantially or materially to his cause of death; or aided or lent assistance to the production of death from death at the age of 83 where the immediate cause was cardiogenic shock due to acute myocardial infarct.  It was noted that the Veteran also had Parkinson's disease.  The rationale for the opinion included the lack of any biological or scientific possibility or plausibility for this assertion.

In summary, the Board finds that the evidence of record establishes that the Veteran's cardiogenic shock due to acute myocardial infarct had its onset many years after service.  No physician or other medical care provider has indicated on the record that the Veteran's cardiogenic shock or acute myocardial infarct was present during service or within one year thereafter.  No physician or other medical care provider has likewise indicated on the record that any such disorder was caused or aggravated by the Veteran's service-connected malaria.  In fact, a medical opinion was provided in June 2012 finding that there was no biological or scientific possibility or plausibility for the assertion of any relationship between the Veteran's malaria and his cause of death.  Accordingly, the Board has no alternative but to conclude that a preponderance of the evidence is against the claim for service connection for cause of the Veteran's death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


